DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the ballistocardiogram" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thng (US 20160095527). 
Regarding claim 1, Thng discloses apparatus for monitoring the pulse of a person, comprising: a piece of clothing 206 suitable for being worn on the body of the person (Fig. 2); the clothing 206 having two sleeves (Fig. 2), each suitable for the person’s respective limbs to be inserted through (Fig. 2); along each of the sleeves is a stretchable neck 210d for hugging the respective limb (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer); one or more electrodes 210d in each neck (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer): an electrical conductor 125 connecting the electrodes 110, 120 of each neck (section 0040, device includes a reference electrode 110 disposed on a housing . The device further includes a remote electrode connected to the housing (and to electronics therein) by a flexible electrical lead); wherein the neck urges the electrodes of each of the sleeve into contact with the skin of the respective limb (Fig. 2, section 0044, 0047, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer. Mounting locations of electrodes and/or other elements of devices on garments could be any locations of the garments that the devices and/or elements thereof could be mounted to such that one or more electrodes of the devices are maintained in secure electrical contact with skin at respective skin locations of the wearer. Thus, mounting locations could be any tightly-fitting areas of a garment, e.g., a band, cuff, hem, strap, underwire, collar, or sleeve).
Concerning claim 2, Thng discloses an apparatus for monitoring the pulse of a person, comprising: a piece of clothing 206 suitable for being worn on the body of the person (Fig. 2); the clothing having least one sleeve suitable for at least one of the person’s limbs to be inserted through (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer); the at least one sleeve having a resilient neck for hugging the limb (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer); one or more photoplethysmogram (PPG) sensors in the neck (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time); such that the neck urges the one or more photoplethysmogram (PPG) sensors into contact with the skin of the limb (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer).
	With respect to claim 3, the clothing comprises at least two sleeves, each sleeve for the respective opposite limbs of the person to be inserted through (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer).
	Regarding claim 4, Thng discloses the neck of each sleeve further comprises an electrocardiogram (ECG) electrode (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer); an electrical conductor connecting the electrodes of each neck to form a closed circuit across the person’s body (section 0040, device includes a reference electrode 110 disposed on a housing . The device further includes a remote electrode connected to the housing (and to electronics therein) by a flexible electrical lead); and the neck of each sleeve urging the electrocardiogram (ECG) electrode into contact with the skin of the limb (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer).
With respect to claim 6, Thng discloses a microcontroller configured to identify the electrocardiogram (ECG) pulse (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer) and photoplethysmogram (PPG) pulses as being from the same heartbeat (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time). 
Regarding claim 8, Thng discloses the limb or limbs are the leg or legs of the person (Fig. 2, section 0044, The garments include shorts. A first device is mounted to a band of the shorts such that electrodes of the first device are in contact with skin at pelvic locations on the torso of the wearer).
Concerning claim 9, Thng discloses monitoring heart pulses of a person, comprising the steps of: obtaining the left pulse of a heartbeat in the left limb (Section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer); obtaining the right pulse of the same heartbeat in the right limb (Fig. 2, section 0044, The garments include shorts. A first device is mounted to a band of the shorts such that electrodes of the first device are in contact with skin at pelvic locations on the torso of the wearer, which is right of the left arm); observing a difference between the pulses in one or more of the following pulse characteristic: the pulse-transit-time of the pulse; the spread of the pulse; the trough to peak amplitude of the pulse; the shape of the pulse (section 0045, Properties e.g., amplitude, polarity, waveform shape, frequency content, presence of various ECG features/waves of an ECG signal as extracted from electrodes of devices as described herein could be related to the separation distance between, location of, or other properties of the disposition of the electrodes on skin of the wearer and/or the mounting to garments of the wearer).
With respect to claim 10, Thng discloses the left pulse of a heartbeat in the left limb is obtained by photoplethysmogram (PPG), and the right pulse of the same heartbeat in the right limb is obtained by photoplethysmogram (PPG) (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time).
Regarding claim 11, Thng discloses obtaining an electrocardiogram (ECG) pulse of the same heartbeat by electrocardiogram (ECG): wherein the pulse-transit-time of the left pulse is referenced from the electrocardiogram (ECG) pulse; the pulse-transit-time of the right pulse is referenced from the electrocardiogram (ECG) pulse (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer).
Concerning claim 15, Thng discloses a first photoplethysmogram (PPG) sensor and a second photoplethysmogram (PPG) sensor for measuring respectively the right pulse and the left pulse in an extremity of the person.
With respect to claim 16, Thng discloses an electrocardiogram (ECG) electrode; wherein the electrocardiogram (ECG) electrode provides an ECG pulse against which the pulse transit time of the right pulse and left pulse are referenced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thng (US 20160095527).
Regarding claim 13,  Thng does not specifically disclose obtaining the pulse of the heartbeat in the left limb is the left leg of the person; and obtaining the pulse of the heartbeat the right limb is the right leg of the person. The left pulse of a heartbeat in the left limb is obtained from the left calf; and the right pulse of the same heartbeat in the right limb is obtained from the left calf. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtaining the pulse of the heartbeat in the left limb is the left leg of the person; and obtaining the pulse of the heartbeat the right limb is the right leg of the person and left pulse of a heartbeat in the left limb is obtained from the left calf; and the right pulse of the same heartbeat in the right limb is obtained from the left calf, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim Objections
Claims 5, 7, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792